Title: To James Madison from Erick Bollmann, 28 November 1815
From: Bollmann, Erick
To: Madison, James


                    
                        
                            Nov. 28th. 1815
                        
                    
                    I have the Honor of inclosing to Your Excellency the memorandum respecting the Ships of War at Venice, and also the answer, under Seal of Office, of Prince Metternich, to a mémoir which I had addressed to him at his particular Request, concerning the mode in which the commercial Intercourse between the United States, and the Imperial Dominions, might be rendered more important, and mutually beneficial, than it is at present, owing, among other reasons, to the Circumstance that the Productions, and respective commercial ressources of the two Countries, remain nearly unknown to the Men of Enterprise in both.
                    I preserve a Copy of this memoir, though I have it not now with me, which I am also ready to lay before You, should the Subject engage Your Excellency’s attention. I remain with profound Respect Your Excellency’s most obt. St.
                    
                        E. Bollmann
                    
                